Citation Nr: 1027701	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-01 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968 
and from January 1979 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In November 2008 and April 2009, the 
Board remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the Board 
for appellate review. 

In September 2008, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of the 
hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Service-connection is currently in effect for anxiety 
disorder, evaluated as 50 percent disabling; nephrolithiasis, 
evaluated as 30 percent disabling; degenerative changes of the 
thoracic spine and low back strain, evaluated as 20 percent 
disabling; hypertension, evaluated as 10 percent disabling; 
chronic prostatitis, evaluated as 10 percent disabling; 
degenerative arthritis of the right hip, evaluated as 10 percent 
disabling; degenerative arthritis of the left hip, evaluated as 
10 percent disabling; recurrent callouses with calcaneal spurs 
and bunions of both feet, evaluated as 10 percent disabling; acne 
keloidalis, seborrheic keratosis and pseudofolliculitis barbae, 
evaluated as 10 percent disabling; and hemorrhoids, evaluated 
noncompensably.  

2. The Veteran is unable to obtain or maintain substantially 
gainful employment due solely to service-connected disabilities.
CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant entitlement to a TDIU 
rating is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002) and the implementing 
regulations as to that claim.  

The Veteran contends that his service-connected disabilities 
render him unable to obtain and maintain substantially gainful 
employment so as to warrant a TDIU rating.  At a June 2006 VA 
psychiatric examination, the Veteran reported that he last worked 
full time in June 2006, when he walked off the job at Job Corps 
where he had worked for 15 years. 

A total disability evaluation may be assigned where the schedular 
evaluation is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if there 
is only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  
For purposes of calculating the percentage requirements of one 60 
percent disability, or one 40 percent disability, the following 
disabilities will be considered one disability: (1) disabilities 
of one or both upper extremities, or of one or both lower 
extremities, including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, or 
(5) multiple disabilities incurred as a prisoner of war.

"Substantially gainful employment" is not currently defined in 
VA regulations.  For a veteran to prevail on a claim based on 
unemployability, the record must reflect some factor which takes 
the claimant's case outside the norm for such a veteran and not 
just that the Veteran is unemployed or has difficulty finding 
employment.  Marginal employment is not substantially gainful 
employment.  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 
4.16(a), marginal employment generally shall be deemed to exist 
when a veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  However, 
consideration shall be given in all claims to the nature of the 
employment and the reasons for termination.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Service-connection is currently in effect for anxiety disorder, 
evaluated as 50 percent disabling; nephrolithiasis, evaluated as 
30 percent disabling; degenerative changes of the thoracic spine 
and low back strain, evaluated as 20 percent disabling; 
hypertension, evaluated as 10 percent disabling; chronic 
prostatitis, evaluated as 10 percent disabling; degenerative 
arthritis of the right hip, evaluated as 10 percent disabling; 
degenerative arthritis of the left hip, evaluated as 10 percent 
disabling; recurrent callouses with calcaneal spurs and bunions 
of both feet, evaluated as 10 percent disabling; acne keloidalis, 
seborrheic keratosis and pseudofalliculitis barbae, evaluated as 
10 percent disabling; and hemorrhoids, evaluated noncompensably.  
Thus, the Veteran has at least one disability rated as 40 percent 
disabling-anxiety disorder-and the combined rating in effect for 
all disabilities is 90 percent.  Accordingly, the Veteran meets 
the threshold criteria for a TDIU rating.

The Board observes that a February 2010 submission by the 
Veteran's representative states that the Veteran's anxiety 
disorder is now evaluated as 70 percent disabling; however, the 
claims file does not contain an RO decision documenting that 
increase.  Therefore, for the purposes of this decision, the 
Board considers the Veteran's service-connected anxiety disorder 
to be rated as only 50 percent disabling.  As the Board has 
determined that the Veteran meets the threshold criteria for a 
TDIU rating and the exact rating evaluation assigned to any given 
service-connected disability has no other bearing on the question 
entitlement to such rating, the Veteran is not prejudiced by this 
action.  

Initially, the Board acknowledges that the Veteran has apparently 
been employed throughout the appeal period, but whether all of 
the employment qualifies as substantially gainful is 
questionable.  A July 2007 report of employment from an 
unidentified employer indicated that the Veteran was last 
employed there in June 2006 and that his income in the last 12 
months of that employment was just over $42,000.  However, a 
September 2007 letter from Snack Distributors reported that the 
Veteran had been employed by them for approximately one year, 
working 25 hours per week at $10 per hour; however, an annual 
income figure was not provided.  The Veteran's 2008 W-2 reports 
an income of approximately $12,555 from Walmart, and the Veteran 
testified in September 2008 that he was paid at a rate of $ 8.40 
per hour, which was supported by a May 2008 Earnings & Leave 
statement.  At the November 2009 VA examination, the Veteran 
apparently indicated that he was planning to leave his position 
at Walmart; no income data is of record for 2009.

The Board sees that the poverty threshold for one person under 
age 65 in 2008 was $ 11,201.  U. S. Census Bureau, 
http://www.census.gov/hhes/www/poverty/data/threshld/thresh08.htm
l.  Thus, the Veteran's income exceeded the amount generally 
deemed indicative of marginal employment.  See 38 C.F.R. § 
4.16(a).  However, given the facts that the exact income for 
years other than 2008 is unknown and the uncertainty of scheduled 
hours in part-time employment, the Board affords the Veteran 
reasonable doubt and determines that his employment since June 
2006 does not qualify as substantially gainful.  

Further, the Board determines that the Veteran's lack of 
substantially gainful employment is a result of service-connected 
disability.  In this regard, the Board notes that there are 
multiple opinions of record as to the Veteran's employability, to 
include opinions from two VA examiners, two treating physicians 
whose names are illegible, and one of the Veteran's treating 
psychiatrists, Dr. CK.  

The Board first finds that the opinions of the VA examiners are 
inadequate as they do not address all of the Veteran's service-
connected disabilities.  Specifically, they only discuss the 
Veteran's service-connected and nonservice-connected orthopedic 
disabilities.  The January 2009 VA examiner discusses the 
Veteran's service-connected bilateral foot disability and also 
bilateral knee and ankle disabilities that are not service-
connected.  The July 2009 VA examiner noted the Veteran's 
psychiatric diagnosis, but offered only that the Veteran would be 
able to gain and maintain some sort of employment as imaging 
studies of his knees, ankles, hips, and lumbar spine showed only 
minimal degeneration.  The Board acknowledges that the Veteran's 
subjective complaints at these examinations apparently focused on 
his orthopedic symptoms, but that fact does not limit the scope 
of the examiner's discussion and opinion.  

Further, the Board gives no probative value to either opinion 
from an unidentifiable treating physician.  Without the name of 
the physician, the Board is unable to review the opinion in 
conjunction with treatment records for the Veteran.  
Additionally, the Board notes that the two opinions are identical 
and do nothing more than state the Veteran's service-connected 
disabilities and indicate that they are permanent and totally 
disabling.  An opinion that contains only data and conclusions is 
afforded no weight.  Nieves-Rodriguez, 22 Vet. App. 295, 302 
(2008).
 
Thus, the only competent opinion in the file that addresses the 
effect of the Veteran's service-connected anxiety disorder is 
that of Dr. CK, who states that the Veteran had received intense 
treatment for his psychiatric symptoms, but that the level of 
stress of even his part-time employment had caused his symptoms 
to worsen.  Thus, she opined that the Veteran should no longer 
work and is unemployable due to his service-connected anxiety 
disorder.  There is no contradictory evidence of record.  

In light of the above discussion, and affording all reasonable 
doubt to the Veteran, the Board concludes that he is unable to 
obtain or maintain substantially gainful employment due solely to 
service-connected disabilities.  The claim of entitlement to a 
TDIU rating is granted. 


ORDER

A TDIU rating is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


